UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-2409



In Re:   GARY L. DETEMPLE,

                                                              Debtor.



GARY L. DETEMPLE,

                                              Plaintiff - Appellant,

           versus


MARTIN P. SHEEHAN, Trustee; JOHN N. CHARNOCK,
JR., Trustee; THOMAS H. FLUHARTY, Trustee,

                                             Defendants - Appellees,

           and


UNITED STATES OF AMERICA,

                                                  Party in Interest.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CA-00-149-5, BK-95-50154)


Submitted:   July 31, 2002                 Decided:   August 23, 2002


Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Gary L. DeTemple, Appellant Pro Se. Martin P. Sheehan, SHEEHAN &
NUGENT, Wheeling, West Virginia; John N. Charnock, Jr., CHARNOCK &
CHARNOCK,   Charleston,  West   Virginia;   Thomas  H.   Fluharty,
Clarksburg, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

      Gary L. DeTemple appeals the district court’s order denying

his motion to reconsider a prior order denying his motion for

recusal of the district court judge.     Our review of the record and

the   district   court’s   opinion   discloses   no   reversible   error.

Accordingly, we affirm on the reasoning of the district court.

DeTemple v. Sheehan, Nos. CA-00-149-5; BK-95-50154 (N.D.W. Va.

Oct. 9, 2001).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                               AFFIRMED




                                     2